RICHARDS, J.
1. Evidence held conclusively to establish deliberate and premeditated evasion on part of insured of duty owing insurer to co-operate in defense of action against insured, as required by provisions of policy, thus relieving insurer from liability to injured, person bringing suit against insurer after obtaining unsatisfied judgment against insured.
2. That insurer proceeded with defense of action by injured person against insured, after deliberate failure by insured to co-operate in such defense, held not a waiver or estoppel to assert such failure of co-operation as defense in action by injured person against insurer.
3. The liability assumed by insurance company is limited by terms of indemnity policy, and one injured by insured had no greater rights against insurer than insured himself had.
(Lloyd, J., concurs; Williams, J., dissents.)
For reference to full opinion, see Omnibus Index, last page, this issue.